Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on October 26, 2020 and Preliminary Amendment filed on October 26, 2020. Claims 18-20 have been cancelled; thus claims 1-17 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,817,440.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are just the broader claims of the Patent No. 10,817,440.

Claim 1 of the instant application is comparing to claim 1 of `440 as follows:
Instant Application
`440
A storage device configured to communicate with a host, the storage device comprising: 
a reconfigurable logic circuit configured to be changed from a first accelerator implemented for a first application to a second accelerator implemented for a second application during an operation of the storage device; 
a control logic circuit configured to receive, from the host, a host command including information about a function required by the host according to the second application, and to dynamically reconfigure the reconfigurable logic circuit for the reconfigurable logic circuit to perform the function according to the received host command; 
a buffer configured to buffer a result of a calculation of the reconfigurable logic circuit;
a data sync up logic configured to sync up data for the calculation operation of the reconfigurable logic circuit; and
non-volatile memory connected to the control logic circuit.
A storage device configured to communicate with a host, the storage device comprising:
a reconfigurable logic circuit configured to change from a first accelerator implemented for a first application to a second accelerator implemented for a second application during an operation of the storage device;
a control logic circuit configured to receive, from the host, a host command including information about a function required by the host according to the second application, and to dynamically reconfigure the reconfigurable logic circuit such that the reconfigurable logic circuit performs the function according to the received host command; and










non-volatile memory connected to the control logic circuit.


Claim 7 of the instant application is comparing to claim 2 of `440 as follows:
Instant Application
`440
The storage device of claim 1, wherein the control logic circuit comprises a configuration controller configured to dynamically reconfigure the reconfigurable logic circuit, by programming, in the reconfigurable logic circuit, a design file for implementing the function into the reconfigurable logic circuit.
The storage device of claim 1, wherein the control logic circuit comprises a configuration controller configured to dynamically reconfigure the reconfigurable logic circuit, by programming, in the reconfigurable logic circuit, a design file for implementing the function into the reconfigurable logic circuit.


Claim 8 of the instant application is comparing to claim 3 of `440 as follows:
Instant Application
`440
The storage device of claim 7, wherein the configuration controller is further configured to receive the design file from the host as a received design file and program the received design file into the reconfigurable logic circuit.
The storage device of claim 2, wherein the configuration controller is further configured to receive the design file from the host as a received design file and program the received design file into the reconfigurable logic circuit.


Claim 12 of the instant application is comparing to claim 6 of `440 as follows:
Instant Application
`440
The storage device of claim 7, further comprising volatile memory, 
wherein the volatile memory is configured to store the design file, and
wherein the configuration controller is further configured to receive the design file from the volatile memory as a received design file and program the received design file into the reconfigurable logic circuit.
The storage device of claim 2, further comprising:

volatile memory that stores the design file, and

wherein the configuration controller is further configured to receive the design file from the volatile memory as a received design file and program the received design file into the reconfigurable logic circuit.


Claim 13 of the instant application is comparing to claim 5 of `440 as follows:
Instant Application
`440
The storage device of claim 7,
wherein the non-volatile memory is further configured to store the design file, and 
wherein the configuration controller is further configured to receive the design file from the non-volatile memory as a received design file and program the received design file into the reconfigurable logic circuit.
The storage device of claim 4, 
wherein the control logic circuit further comprises a memory controller configured to control a read operation for reading the design file from the non-volatile memory as a read design file and provide the read design file to the configuration controller.


Claim 15 of the instant application is comparing to claim 8 of `440 as follows:
Instant Application
`440
The storage device of claim 1, wherein a first chip including the control logic circuit and a second chip including the reconfigurable logic circuit are mounted on a single board or a single chip.
The storage device of claim 1, wherein a first chip including the control logic circuit and a second chip including the reconfigurable logic circuit are mounted on a single board.


Claim 16 of the instant application is comparing to claim 9 of `440 as follows:
Instant Application
`440
The storage device of claim 1, wherein a first chip including the control logic circuit and a second chip including the reconfigurable logic circuit are implemented as a package-on-package (POP).
The storage device of claim 1, wherein a first chip including the control logic circuit and a second chip including the reconfigurable logic circuit are implemented as a package-on-package (POP).


Claim 17 of the instant application is comparing to claim 11 of `440 as follows:
Instant Application
`440
The storage device of claim 1, wherein the reconfigurable logic circuit includes a field programmable gate array (FPGA).
The storage device of claim 1, wherein the reconfigurable logic circuit includes a field programmable gate array (FPGA).


As to claims 2-6, 9-11, and 13, they are depended on claim 1; therefore they are rejected for the same reason as claim 1 under obviousness double patenting rejection as mentioned above.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
In claim 6, line 1; suggest changing “the storage devic” to –wherein the storage devic-.
In claim 14, line 4; suggest changing “in to” to –into-.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the double patenting rejection and objections set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (U.S. Publication No. 2018/0139110) discloses programming reconfigurable logic devices such as FPGAs in a networked server environment.
d'Abreuet et al. (U.S. Publication No. 2019/0146696) discloses dynamically reconfiguring storage devices with applications in real-time to meet user needs, such as running different applications. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184